Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, 7 and 9 allowed.

Response to Arguments
Applicant's arguments filed 11/18/2022 with respect to claims 1, 6, 7 and 9 have been fully considered and are persuasive.  The rejections of claims 1, 6, 7 and 9 have been withdrawn. 
Applicant's arguments with respect to claim 11 have been fully considered but they are not persuasive. 
In regard to the primary reference of Comerford the applicant argues that: “the light emitted by the LEDs is not directional, and the LEDs cannot direct beams of light at a focal point.” The examiner respectfully disagrees because par. [0024]-[0026] describes the  illumination sources 50 as “positioned directly in front of the mouth substantially on the center line of the mouth” therefore the light of the LEDs can be reasonably interpreted as directed to a focal point which is the centerline of the mouth. Applicant further argues that Comerford is not directed to a surgical camera system, but a “surgical camera system” is not recited in claim 11. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regard to DaCosta the applicant argues that DeCosta fails to disclose the use of a pair of light beams with a single camera. The examiner acknowledges this distinction, but Comerford teaches the use of a pair of light beams with a single camera (e.g., par. [0024]-[0026]) and Comerford further teaches a computer for receiving and analyzing the images (par. [0027]), but Comerford fails to explicitly describe a system for controlling the camera. DeCosta is only relied for teaching a camera control system (e.g., par [0075]: a user may interact with the operator unit 12 to obtain at least one image using one or more imaging modalities).
In regard to Boesen, applicant argues that:  Boesen discloses a single light source that generally points forward and does not provide a spot beam. Thus, Boesen fails to disclose the claimed invention or a solution to the problem solved by the present invention. However, the examiner acknowledges in the rejection that Boesen only teaches a single light source. Comerford is relied on for teaching the pair of light sources (e.g. par. [0024]-[0027]) and Boesen is only relied on for the particular positioning wherein the light source extends forwardly of said camera lens. Therefore the examiner maintains that positioning the light source(s) forwardly of the camera lens would have been an obvious design choice to be considered by one of ordinary skill in the art before the effective filing date of the invention in order to “obtain the best image” (Comerford, para [0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 20050071166 A1, hereinafter ‘Comerford’) in view of DaCosta et al. (US 20160287211 A1, hereinafter ‘DaCosta’), further in view of Saun et al. (US 20200337776 A1, hereinafter ‘Saun’) and further in view of Boesen (US 20190086066 A1).

Regarding claim 11, Comerford discloses a modular image capturing and illumination system, comprising: 
a headband having a camera head mounted thereon with a camera lens defining a focal point (Figs. 1‐2; para [0014], [0025]-[0026]: camera 50 mounted on the headband via an arm 20 defining a focal point, e.g. the mouth of the user); and a fiber-optic lens assembly for transmitting light therefrom, said fiber-optic lens assembly including a pair of laterally spaced-apart lenses flanked on opposite sides of said camera lens for directing beams of light at said focal point (Figs. 2, 6; para [0014]: one or more illumination sources 50 are placed adjacent to video camera 40 and oriented so as to illuminate the mouth; para [0024]-[0026]: a pair of illumination sources 50 for transmitting light to illuminate the focal point, e.g. the mouth of the user, the each of the illumination sources is interpreted as a fiber‐optic lens because it is “optically coupled to fiber optic cables which, in combination with lenses and mirrors, view and or illuminate the mouth of the user” – thus, the fiber optic cables in combination with the lenses, mirrors and supporting arm 20 together constitute ‘a fiber‐optic lens assembly’ flanked on opposite sides of camera 40 as shown in Fig. 2). 
Comerford fails to teach: each of said pair of laterally spaced-apart lenses of said fiber optic lens assembly extending forward of said camera lens relative to said focal point.
However, in analogous art, Boesen discloses wherein a lens of a fiber optic lens assembly extend forwardly of said camera lens (fig. 1, para [0048], [0050]: light source 20 extends forwardly of camera 41).
It would have been an obvious matter of design choice to one with ordinary skill, in the art before the effective filing date of the invention, to arrange the positioning of the of the lenses of said fiber optic lens assembly of Comerford to extend forwardly of said camera lens, such as taught by Boesen, in order to “obtain the best image” (Comerford, para [0018])) and because it is an arrangement that would have been obvious to try from among a finite set of predictable solutions, with a reasonable expectation of success. Therefore the particular arrangement with the fiber optic lens assembly extending forwardly of said camera lens would not be an innovative step, but one of ordinary skill and common sense.
The combination of Comerford and Boesen fails to teach the camera control system as claimed.
In particular, Comerford discloses a computer for receiving and analyzing the images (par. [0027]), but fails to explicitly describe a system for controlling the camera. 
However, in analogous art, DaCosta discloses a camera control system that receives data from 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Comerford in view of the camera control system of DaCosta to enable information for obtaining images under one or more of the modes to be inputted by someone (DaCosta, para [0089]).
 The combination of Comerford, Boesen and DaCosta fails to teach image stabilization as claimed.
However, in analogous art Saun discloses wherein said camera control system is adapted to provide image stabilization in real-time to a video stream of data received from said camera head (para [0149], fig. 5: digital stabilization algorithm performed during surgery).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the system of modified Comerford in view of the camera stabilization of Saun to reliably and routinely capture high-quality video of open surgical procedures (Saun, para [0089]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484